 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JEAN MARC VAN DEN HEUVEL,                        No. 2:19-cv-01520-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    GARY MALMQUIST, et al.,
15                       Defendants.
16

17          Plaintiff Jean Marc Van Den Heuvel (“Plaintiff”), proceeding pro se, filed the above-

18   entitled action. The matter was referred to a United States Magistrate Judge pursuant to Local

19   Rule 302(c)(21).

20          On October 17, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 9.) Plaintiff

23   has not filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
 1              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3              Accordingly, IT IS HEREBY ORDERED that:

 4              1. The Findings and Recommendations, filed October 17, 2019 (ECF No. 9), are adopted

 5   in full;

 6              2. All claims against all Defendants are DISMISSED, with prejudice, and this case is

 7   closed.

 8              3. The Clerk of the Court is directed to close this file.

 9              IT IS SO ORDERED.

10   Dated: November 21, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
